DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dudar (US Patent No: 10,013,821 B1, hereinafter Dudar) and further in view of Uvarov et al. (US Pub No: 2019/0391587 A1, hereinafter Uvarov).
Regarding Claim 1:
	Dudar discloses:
A method for providing services by a companion autonomous vehicle at a location, the method comprising.  Column 4, lines 19-23 describe that the vehicle 110 is a land-based autonomous vehicle. Column 4, lines 43-62 and figure 2 describe two vehicles that can be in a platoon.
providing at least one companion autonomous vehicle to travel to a location using a propulsion system to provide a driving force and a stopping force to one or more wheels of the companion autonomous vehicle.  Column 4, lines 19 – 23 describe a land-based autonomous vehicle 110 having three or more wheels.  Column 2, lines 49 – 61 describes a computing device 115 that includes programming to operate one or more of vehicle brakes and propulsion.  This is equivalent to the claim because the vehicle provides a driving or a stopping force to one or more wheels.
Dudar does not disclose a cellular communication component to allow the companion autonomous vehicle to communicate using a cellular communication network and providing an emergency services interface to contact emergency services.
Uvarov teaches:
equipping the at least one companion autonomous vehicle with a cellular communication component to allow the at least one companion autonomous vehicle to communicate using a cellular communication network.  Paragraph [0072] describes a network interface 611 that is a communication interface for sending and/or receiving data including voice data.  This network interface 611 includes a cellular or wireless interface for interfacing with remote servers, to connect and make voice calls, to send and/or receive text messages, etc…  For example, in the event of a collision, the network interface 611 can contact emergency services.  Paragraph [0071] describes that the vehicle control module is used to control the autonomous vehicle.
providing at least one of a point-of-sale interface or an emergency services interface on the at least one companion autonomous vehicle that uses the cellular communication component to communicate over the cellular communication network.  Paragraph [0072] describes a network interface 611 that is a communication interface for sending and/or receiving data including voice data.  This network interface 611 includes a cellular or wireless interface for interfacing with remote servers, to connect and make voice calls, to send and/or receive text messages, etc…  For example, in the event of a collision, the network interface 611 can contact emergency services.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Dudar to incorporate the teachings of Uvarov to show a cellular communication component to allow the companion autonomous vehicle to communicate using a cellular communication network and providing an emergency services interface to contact emergency services.  One would have been motivated to do so to make emergency contact with emergency services in the event of an accident or near-accident ([0072] of Uvarov).  This will help individuals that have been in an accident to quickly contact emergency services.

Regarding Claim 11:
	Dudar discloses:
A companion autonomous vehicle comprising: an autonomous driving system including steering and propulsion capabilities.  Column 4, lines 19 – 23 describe a land-based autonomous vehicle 110 having three or more wheels.  Column 2, lines 49 – 61 describes a computing device 115 that includes programming to operate one or more of vehicle brakes and propulsion.  This is equivalent to the claim because the vehicle provides a driving or a stopping force to one or more wheels.
a suite of sensors including one or more of a camera, a LIDAR sensor, or a global positioning system (GPS) sensor.  Column 4, line 24 – 42 describes sensors 116 such as cameras, LIDAR, etc… Column 4, lines 7 – 18 describe a GPS.  
Dudar does not disclose a cellular communication component to allow the companion autonomous vehicle to communicate using a cellular communication network, an emergency service interface that uses the cellular communication component to communicate, a processor with the autonomous driving system which includes a communication interface, an emergency services interface, and a suite of sensors, a process configured to receive instructions to travel to a location, operate the companion autonomous vehicle using the autonomous driving system and the suite of sensors to travel along a route to the location, and provide services to a user at the location through the emergency services interface.
Uvarov teaches:
a communication interface including a cellular communication component to allow the at least one companion autonomous vehicle to communicate using a cellular communication network.  Paragraph [0072] describes a network interface 611 that is a communication interface for sending and/or receiving data including voice data.  This network interface 611 includes a cellular or wireless interface for interfacing with remote servers, to connect and make voice calls, to send and/or receive text messages, etc…  For example, in the event of a collision, the network interface 611 can contact emergency services.  Paragraph [0071] describes that the vehicle control module is used to control the autonomous vehicle.
at least one of a point-of-sale interface or an emergency services interface on the companion autonomous vehicle that uses the cellular communication component to communicate over the cellular communication network.  Paragraph [0072] describes a network interface 611 that is a communication interface for sending and/or receiving data including voice data.  This network interface 611 includes a cellular or wireless interface for interfacing with remote servers, to connect and make voice calls, to send and/or receive text messages, etc…  For example, in the event of a collision, the network interface 611 can contact emergency services.
and a processor in communication with at least the autonomous driving system, the communication interface, the point-of-sale interface or the emergency services interface, and the suite of sensors.  Paragraph [0072] describes a network interface 611 that is a communication interface for sending and/or receiving data including voice data.  This network interface 611 includes a cellular or wireless interface for interfacing with remote servers, to connect and make voice calls, to send and/or receive text messages, etc…  For example, in the event of a collision, the network interface 611 can contact emergency services.  Paragraph [0071] describes that the vehicle control module is used to control the autonomous vehicle.  Paragraph [0072] describes a processor 603.
wherein the processor is configured to: receive instructions to travel to a location.  Paragraph [0072] describes a processor 603.  This paragraph additionally includes a network interface 611 that updates a destination location and/or expected arrival time.
operate the companion autonomous vehicle using the autonomous driving system and the suite of sensors to travel along a route to the location.  Paragraph [0011] describes a data pipeline that extracts and provides sensor data as separate components to a deep learning network for autonomous driving.  Paragraph [0064] describes that the deep learning analysis is used to control the vehicle for autonomous driving.  This is equivalent to the claim because vehicles travel on a route to different locations/destinations.
and provide services to a user at the location through the point-of-sale interface or the emergency services interface.  Paragraph [0072] describes a network interface 611 that is a communication interface for sending and/or receiving data including voice data.  This network interface 611 includes a cellular or wireless interface for interfacing with remote servers, to connect and make voice calls, to send and/or receive text messages, etc…  For example, in the event of a collision, the network interface 611 can contact emergency services.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Dudar to incorporate the teachings of Uvarov to show a cellular communication component to allow the companion autonomous vehicle to communicate using a cellular communication network, an emergency service interface that uses the cellular communication component to communicate, a processor with the autonomous driving system which includes a communication interface, an emergency services interface, and a suite of sensors, a process configured to receive instructions to travel to a location, operate the companion autonomous vehicle using the autonomous driving system and the suite of sensors to travel along a route to the location, and provide services to a user at the location through the emergency services interface..  One would have been motivated to do so to make emergency contact with emergency services in the event of an accident or near-accident ([0072] of Uvarov).  This will help individuals that have been in an accident to quickly contact emergency services..

Regarding Claim 2:
	Uvarov teaches:
The method of claim 1, wherein the emergency services interface is configured to contact at least one of medical services, fire and rescue services, or police or law enforcement services.  Paragraph [0072] describes a network interface 611 that is a communication interface for sending and/or receiving data including voice data.  This network interface 611 includes a cellular or wireless interface for interfacing with remote servers, to connect and make voice calls, to send and/or receive text messages, etc…  For example, in the event of a collision, the network interface 611 can contact emergency services.
	Claim 12 is substantially similar to claim 2 and is rejected on the same grounds.

Regarding Claim 4:
	Uvarov teaches:
The method of claim 1, wherein the cellular communication component is further configured to provide a data connection for one or more devices to the cellular communication network.  Paragraph [0072] describes a network interface 611 that is a communication interface for sending and/or receiving data including voice data.  This network interface 611 includes a cellular or wireless interface for interfacing with remote servers, to connect and make voice calls, to send and/or receive text messages, etc…  For example, in the event of a collision, the network interface 611 can contact emergency services.  Paragraph [0071] describes that the vehicle control module is used to control the autonomous vehicle.
Claim 14 is substantially similar to claim 4 and is rejected on the same grounds.

Claim(s) 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view of Uvarov and further in view of Cacheria III et al. (US Pub No: 2010/0180031 A1, hereinafter Cacheria).
Regarding Claim 3:
Dudar and Uvarov teach the above inventions in claim 1.  Dudar and Uvarov do not teach a point of sale interface that allows the user to purchase supplies while on board an autonomous vehicle.
Cacheria teaches:  
The method of claim 1, wherein the point-of-sale interface is configured to allow a purchase of supplies stored on board the companion autonomous vehicle.  Paragraph [0131] describes a portable wireless point of sale device 1824 that is allowed to interface with system 1800.  This allows employees to purchase items from mobile vendors, such as from food service vendors.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Dudar and Uvarov to incorporate the teachings of Cacheria to show a point of sale interface that allows the user to purchase supplies while on board an autonomous vehicle.  One would have been motivated to do so to provide a system and method that can provide different services at different locations and times based upon predetermined factors ([0010] of Cacheria).
Claim 13 is substantially similar to claim 3 and is rejected on the same grounds.

Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view of Uvarov and further in view of Wilkosz et al. (US Pub No: 2021/0366475 A1, hereinafter Wilkosz).
Regarding Claim 5:
Dudar and Uvarov teach the above inventions in claim 1.  Dudar and Uvarov do not teach a vehicle that carries a set of equipment for one selected activity for use at a location.
Wilkosz teaches:
The method of claim 1, wherein the companion autonomous vehicle includes a set of equipment for at least one selected activity for use at the location.  Paragraph [0095] describes equipment loaded into a vehicle.  For example, the audio inquiry can detect that the equipment should be fire gear and be brought to a precinct due to a fire activity.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Dudar and Uvarov to incorporate the teachings of Wilkosz to show vehicle that carries a set of equipment for one selected activity for use at a location.  One would have been motivated to do so that the correct equipment for an event can be loaded on the vehicle ([0095] of Wilkosz).
Claim 15 is substantially similar to claim 5 and is rejected on the same grounds.

Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view of Urarov and Wilkosz and further in view of Ramanujam (US Pub No: 2019/0250616 A1, hereinafter Ramanujam).
Regarding Claim 6:
	Wilkosz teaches:
wherein the set of equipment for the at least one selected activity is equipped onboard the companion autonomous vehicle at the service center.  Paragraph [0095] describes equipment loaded into a vehicle.  For example, the audio inquiry can detect that the equipment should be fire gear and be brought to a precinct due to a fire activity.
Dudar, Urarov, and Wilkosz do not teach instructing the vehicle to travel from a service center to the location.
Ramanujam teaches:
The method of claim 5, further comprising: instructing the companion autonomous vehicle to travel from a service center to the location.  Paragraph [0052] teaches a vehicle 320 that traveling to a service center 340 and then drives from the service center 340 back to the route.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Dudar, Urarov, and Wilkosz to incorporate the teachings of Ramanujam to show instructing the vehicle to travel from a service center to the location.  One would have been motivated to do so that any service that needs to be performed while a vehicle is drive along the route to the destination (Abstract of Ramanujam).
Claim 16 is substantially similar to claim 6 and is rejected on the same grounds.

Claim(s) 7 – 10 and 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dudar in view of Uvarov and Wilkosz and further in view of Brady et al. (US Patent No: 10,222,798 B1, hereinafter Brady).
Regarding Claim 7:
Dudar, Uvarov, and Wilkosz do not teach additional supplies onboard the companion autonomous vehicle separate from the set of equipment available for purchase using the point-of-sale interface.
Brady teaches:
The method of claim 5, wherein the companion autonomous vehicle further includes additional supplies onboard the companion autonomous vehicle separate from the set of equipment that are available for purchase using the point-of-sale interface.  Column 17, line 56 to column 18, line 21 describes a partition between the storage compartment 257A and 257B may be movable.  This storage compartment is located in an Autonomous Ground Vehicles (AGV).  Column 17, line 32 to 55 describes that the compartments can transport different items for different user orders.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Dudar, Uvarov, and Wilkosz to incorporate the teachings of Brady to show additional supplies onboard the companion autonomous vehicle separate from the set of equipment available for purchase using the point-of-sale interface.  One would have been motivated to do so provide faster and more efficient delivery methods (Column 1, lines 22 – 41 of Brady).
Claim 17 is substantially similar to claim 7 and is rejected on the same grounds.

Regarding Claim 8:
	Brady teaches:
The method of claim 7, wherein the additional supplies are stored in a secure storage area or other partition within an interior of the companion autonomous vehicle.  Column 17, line 56 to column 18, line 21 describes a partition between the storage compartment 257A and 257B may be movable.  This storage compartment is located in an Autonomous Ground Vehicles (AGV).
Claim 18 is substantially similar to claim 8 and is rejected on the same grounds.

Regarding Claim 9:
	Brady teaches:
The method of claim 8, wherein purchasing the additional supplies using the point-of-sale interface unlocks the secure storage area or other partition within the interior of the companion autonomous vehicle.  Column 11, lines 1 – 21 describes an AGV control system 210 that can lock/unlock storage compartments in the vehicle.
Claim 19 is substantially similar to claim 9 and is rejected on the same grounds.

Regarding Claim 10:
	Cacheria and Brady teaches:
The method of claim 8, wherein a user of the companion autonomous vehicle is charged for any of the additional supplies upon return of the companion autonomous vehicle.  Paragraph [0131] of Cacheria describes a portable wireless point of sale device 1824 that is allowed to interface with system 1800.  This allows employees to purchase items from mobile vendors, such as from food service vendors.  Column 17, line 56 to column 18, line 21 of Brady describes a partition between the storage compartment 257A and 257B may be movable.  This storage compartment is located in an Autonomous Ground Vehicles (AGV).  Column 17, line 32 to 55 of Brady describes that the compartments can transport different items for different user orders.
Claim 20 is substantially similar to claim 10 and is rejected on the same grounds.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Colson (US Pub No: 2015/0356665 A1): An onboard computing device of autonomous vehicle interacts with computers utilized by one or more merchants to enable users to pre-purchase items from the one or more merchants while en route to a destination. Merchant computing devices may employ dynamic promotions to incent the user to prep-purchase items and to reroute to a destination of the respective merchant. Once a user pre-purchases an item from a merchant, the merchant may prepare the item for the user's arrival by, for example, prepackaging the item, or manufacturing or assembling the item, while the customer is en route (i.e., before the user's autonomous vehicle arrives at the destination). The merchant computing device may send a pre-purchase confirmation to the onboard computing device of the user, which may indicate where the user's autonomous vehicle should park and/or where the pre-purchased items are being held for pick up.
Abari (US Pub No: 2019/0197798 A1): In particular embodiments, a computing system may generate a prediction of requests for autonomous vehicles in a fleet of collectively managed autonomous vehicles based on a current condition and a future event, the prediction including a predicted request level and a predicted duration of the request level. The system may receive status information from fleet vehicles and identify a vehicle in need of service. The system may receive status information from service centers and identify a service center to service the vehicle. The system may determine a time at which to service the vehicle at the identified service center based on the generated prediction of requests, schedule the vehicle for service at the identified service center at the determined time, and instruct the vehicle to drive to the service center to be serviced at the determined time. In particular embodiments, the prediction of requests may be generated using machine learning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090. The examiner can normally be reached Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665